Staley, Jr., J. (dissenting).
We find no error sufficient to require a new trial.
Defendant was indicted and charged with the crime of rape in the first degree, two counts, committed upon a 17-year-old girl, and a 13-year-old girl. At the trial the 17-year-old complainant testified that defendant had sexual relations with her in the month of January, 1969 when she was 15 years old; that, in the same month, defendant had assaulted her; and that, in the month of June, 1969 defendant had again assaulted her.
Defendant now contends that the admission of this evidence of prior criminal acts over his objections constituted prejudicial error; that there was insufficient corroboration of force; and that the District Attorney’s summation was prejudicial.
As a general rule, evidence of prior crimes may not be intro.duced by the People to prove the likelihood of defendant having committed the crime in issue. There are a number of exceptions to this general rule, which permit the introduction of such evidence to prove motive, intent, lack of mistake or accident, common scheme or identity. (People v. Molineux, 168 N. Y. 264, 291-294.) Another exception to the general rule is where the evidence offered has a natural tendency to corroborate or supplement admitted direct evidence. (People v. Thompson, 212 N. Y. 249.) Evidence in a case of rape in the first degree of the commission of prior acts of sexual intercourse between the same parties is competent as tending to establish the commission of the particular act alleged, or in corroboration of witnesses testifying to .such alleged act. (People v. Grauer, 12 App. Div. 464.)
The time involved between the commission of the crimes charged and the prior acts merely goes to the weight of the evidence and not to its admissibility and the determination of whether such collateral evidence is too remote, rests in the discretion of the trial court. (People v. Rutman, 260 App. Div. 784.) In this case it cannot be said that the prior act was too remote. The prior relations between the parties tended to establish the *223motive and intent of the defendant, and to corroborate the testimony of the complainant. (People v. Thompson, supra.)
The evidence of the prior assaults was also admissible, it being material and relevant on the issue of forcible compulsion involved in the case, and further tended to corroborate the complainant’s testimony as to threat and fear of .serious injury. Evidence of the prior acts of assault by the defendant upon the complainant were facts which a jury might consider in evaluating her state of mind, and the reasonableness of her actions when confronted by the defendant and forced to accompany him to the scene of the crime, and in the consummation of the crime itself. (People v. Yannucci, 283 N. Y. 546.) Evidence which is material and relevant to an issue or issues is admissible even though it tends to establish the commission of other crimes. (People v. Goldstein, 295 N. Y. 61.) The absence of an instruction as to the limited purpose for which evidence of prior offenses is admissible is not available for review by this court for lack of an appropriate exception to the charge or request for such an instruction (Code Crim. Pro., § 420-a).
Defendant’s contention that there is insufficient corroboration of force is without merit. The testimony of each of the girls as to hearing screams from the other during the commission of the respective rapes coupled with the testimony of their mothers as to their condition when they arrived home, and the testimony of the doctor who examined them shortly after the alleged rapes were committed constituted ample corroboration. (People v. Dow, 34 A D 2d 224.)
Appellant finally contends that the prosecutor made remarks in his summation which constituted prejudicial error. Taken out of context, some of the prosecutor’s remarks might be considered prejudicial but in context, they constituted no more than an appeal to the jury to determine the question of guilt or innocence upon the facts in issue rather than on extraneous matters. Moreover, defendant made no objection to such remarks. (People v. Grandone, 35 A D 2d 587, affd. 28 N Y 2d 733.)
The judgment should be affirmed.
Cooke and Sweeney, JJ., concur with Simons, J.; Reynolds, J. P., and Staley, Jb., J., dissent, and vote to affirm, in an opinion by Staley, Jb., J.
Judgment reversed, on the law and the facts, and a new trial ordered.